Exhibit 10.1

AMENDMENT NO. 1

TO THE MANAGEMENT AGREEMENT

This Amendment (the “Amendment”) dated effective as of January 1, 2016 to the
MANAGEMENT AGREEMENT made as of the 31st day of December 2014 (the “Management
Agreement”), among CERES MANAGED FUTURES LLC, a Delaware limited liability
company (the “General Partner”), MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL
L.P., a Delaware limited partnership (the “Partnership”) and SECOR CAPITAL
ADVISORS, L.P., a Delaware limited partnership (the “Advisor”, and together with
CMF and the Partnership, the “Parties”).

W I T N E S S E T H:

WHEREAS, the General Partner, the Partnership and the Advisor wish to amend the
Management Agreement to decrease the Advisor’s management fee compensation.

NOW, THEREFORE, the parties agree as follows:

 

1. Interpretation

Capitalized and other defined terms used in this Amendment and not otherwise
expressly defined herein shall have the same respective meanings as set forth in
the Agreement. In the event of any inconsistency between this Amendment and the
Agreement, the terms of this Amendment shall prevail.

 

2. Amendment

(a)    Section 3(a) of the Management Agreement shall be deleted in its entirety
and replaced by the following:

“In consideration of and as compensation for all of the services to be rendered
by the Advisor to the Partnership under this Agreement, the Partnership shall
pay the Advisor (i) an incentive fee payable quarterly equal to 20% of New
Trading Profits (as such term is defined below) earned by the Advisor for the
Partnership (“Incentive Fee”) and (ii) a monthly fee for professional management
services equal to 1/12 of 1.75% (1.75% per year) of the Net Assets of the
Partnership allocated to the Advisor as of the opening of business on the first
day of each calendar month commencing with the month in which the Partnership
begins to receive trading advice from the Advisor pursuant to this Agreement
(“Management Fee”).”

(b)    The foregoing amendment shall take effect as of the 1st day of January
2016.

 

3. Full Force and Effect

Except as otherwise provided in this Amendment, the Management Agreement remains
unchanged and in full force and effect.



--------------------------------------------------------------------------------

4. Counterparts; Valid Agreement

This Amendment may be executed in one or more counterparts, each of which when
so executed and delivered shall be deemed an original amendment agreement, and
all of which together shall constitute one and the same instrument. This
Amendment may be executed and delivered either in hard copy originals or in
scanned copies which, in either case, shall constitute a valid amendment
agreement.

 

5. Governing Law

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned as of the day and year first above written.

 

CERES MANAGED FUTURES LLC By   /s/ Patrick T. Egan   Patrick T. Egan   President
& Director MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P. By: Ceres Managed
Futures LLC, its general partner By   /s/ Patrick T. Egan   Patrick T. Egan  
President & Director SECOR CAPITAL ADVISORS, L.P. By   /s/ Raymond Iwanowski
Name:    Raymond Iwanowski Title:   Managing Principal

 

-2-